Case 1:18-cv-00966-CFC-CJB Document 152 Filed 05/03/19 Page 1 of 5 PageID #: 3486




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE



  VLSI TECHNOLOGY LLC,
                                                 C.A. No. 18-966 (CFC)
                     Plaintiff,
        v.
  INTEL CORPORATION,
                     Defendant.




                    JOINT CLAIM CONSTRUCTION CHART

        In accordance with Paragraph 8(a) of the Scheduling Order (D.I. 40), Plaintiff

  VLSI Technology LLC ("VLSI") and Defendant Intel Corporation ("Intel")

  respectfully file this Joint Claim Construction Chart setting forth the parties'

  proposed claim construction positions for certain terms and phrases in U.S. Patent

  Nos. 7,523,331 (the "'331 patent"), 7,246,027 (the "'027 patent"), 6,212,633 (the

  "'633 patent"), and 7,247,552 (the "'552 patent").

        Attached as Exhibit A is a chart identifying: (1) the disputed terms/phrases;

  (2) each party's proposed construction of the disputed claim language; and

  (3) citation(s) only to the intrinsic evidence in support of the parties' respective

  proposed constructions. See D.I. 40 ¶ 8(a). Additionally, text searchable .PDF

  copies of the '331, '027, '633, and '552 patents are attached as Exhibits B through E,

                                           -1-
Case 1:18-cv-00966-CFC-CJB Document 152 Filed 05/03/19 Page 2 of 5 PageID #: 3487



  and those portions of the prosecution histories cited by either party are attached as

  Exhibits F through CC. The Exhibits are organized as follows:


         Exhibit B     '331 Patent


         Exhibit C     '027 Patent


         Exhibit D     '633 Patent


         Exhibit E     '552 Patent


         Exhibit F     '331 Patent File History Excerpt: 2006-03-14
                       Transmittal of New Application

         Exhibit G     '331 Patent File History Excerpt: 2007-08-03 Examiner
                       Search History

         Exhibit H     '331 Patent File History Excerpt: 2007-08-08 Office
                       Action

         Exhibit I     '331 Patent File History Excerpt: 2007-11-06
                       Amendment and Response to Office Action

         Exhibit J     '331 Patent File History Excerpt: 2008-01-23 Office
                       Action

         Exhibit K     '331 Patent Citation: Olson, U.S. Patent No. 5,253,352
                       (cited in Exhibit B)

         Exhibit L     '331 Patent Citation: Moyer et al., U.S. Patent No.
                       5,893,142 (cited in Exhibit B)

         Exhibit M     '331 Patent Citation: Yoshida, U.S. Patent No.
                       5,928,365 (cited in Exhibit B)


                                          -2-
Case 1:18-cv-00966-CFC-CJB Document 152 Filed 05/03/19 Page 3 of 5 PageID #: 3488



        Exhibit N    '331 Patent Citation: Hanlon et al., U.S. Patent No.
                     6,105,141 (cited in Exhibit B)

        Exhibit O    '331 Patent Citation: Omizo et al., U.S. Patent No.
                     6,260,151 (cited in Exhibits B and H)

        Exhibit P    '331 Patent Citation: Hamilton, U.S. Patent
                     No. 7,058,829 (cited in Exhibits B and J)

        Exhibit Q    '027 Patent File History Excerpt: 2006-03-20 Office
                     Action

        Exhibit R    '027 Patent File History Excerpt: 2006-06-20 Response
                     to Office Action

        Exhibit S    '027 Patent File History Excerpt: 2006-09-06 Office
                     Action

        Exhibit T    '027 Patent Citation: Rostoker, et al., U.S. Patent No.
                     5,563,928 (cited in Exhibits C, Q, and S)

        Exhibit U    '633 Patent File History Excerpt: 2000-06-05 Office
                     Action

        Exhibit V    '633 Patent File History Excerpt: 2000-09-05
                     Amendment and Response to Office Action

        Exhibit W    '633 Patent File History Excerpt: 2000-11-30 Notice of
                     Allowability

        Exhibit X    '633 Patent Citation: Anderson, Don, FireWire System
                     Architecture: IEEE 1394, First Edition. Addison
                     Wesley, MindShare. Inc., 1998 (cited in Exhibit D)

        Exhibit Y    '633 Patent Citation: IEEE, Std 1394–1995 IEEE
                     Standard for a High Performance Serial Bus, 1996,
                     IEEE (cited in Exhibit D)

        Exhibit Z    '552 Patent File History Excerpt: 2005-01-11
                     Transmittal of New Application


                                        -3-
Case 1:18-cv-00966-CFC-CJB Document 152 Filed 05/03/19 Page 4 of 5 PageID #: 3489



         Exhibit AA '552 Patent File History Excerpt: 2007-01-24 Office
                    Action

         Exhibit BB '552 Patent File History Excerpt: 2007-04-05
                    Amendment and Response to Office Action

         Exhibit CC '552 Patent Citation: Shiue et al. U.S. Patent No.
                    5,923,088 (cited in Exhibit E)

        In addition to the intrinsic materials disclosed, each party reserves the right to

  rely on other portions of the specifications and prosecution histories of the '331, '027,

  '633, and '552 patents during claim construction briefing and argument, including

  evidence cited by the opposing party in support of its proposed constructions.



   Dated: May 3, 2019                          Respectfully submitted,
                                               MORRIS NICHOLS ARSHT &
   FARNAN LLP                                  TUNNELL

   /s/ Brian E. Farnan                         /s/ Jeremy A. Tigan
   Brian E. Farnan (Bar No. 4089)              Jack B. Blumenfeld (Bar No. 1014)
   Michael J. Farnan (Bar No. 5165)            Jeremy A. Tigan (Bar No. 5239)
   919 N. Market Street, 12th Street           1201 North Market Street
   Wilmington, Delaware 19801                  P.O. Box 1347
   Telephone: (302) 777-0300                   Wilmington, Delaware 19899
   Facsimile: (302) 777-0301                   Telephone: (302) 658-9200

                                               Of Counsel (admitted pro hac vice):
   Of Counsel (admitted pro hac vice):
                                               WILMER CUTLER PICKERING
   Morgan Chu                                   HALE AND DORR LLP
   Benjamin Hattenbach                         William F. Lee
   Ian D. Jablon                                william.lee@wilmerhale.com
   Christopher Abernethy                       Louis W. Tompros
   Amy E. Proctor                               louis.tompros@wilmerhale.com
   Dominik Slusarczyk                          Dominic E. Massa

                                            -4-
Case 1:18-cv-00966-CFC-CJB Document 152 Filed 05/03/19 Page 5 of 5 PageID #: 3490



   S. Adina Stohl                           dominic.massa@wilmerhale.com
   Leah Johannesson                        60 State Street
   Charlotte J. Wen                        Boston, MA 02109
   IRELL & MANELLA LLP                     Telephone: (617) 526-6000
   1800 Avenue of the Stars, Suite 900     Facsimile: (617) 526-5000
   Los Angeles, California 90067
   Telephone: (310) 277-1010               WILMER CUTLER PICKERING
   Facsimile: (310) 203-7199                HALE AND DORR LLP
   mchu@irell.com                          Mark D. Selwyn
   bhattenbach@irell.com                    mark.selwyn@wilmerhale.com
   ijablon@irell.com                       950 Page Mill Road
   cabernethy@irell.com                    Palo Alto, CA 94304
   aproctor@irell.com                      Telephone: (650) 858-6000
   dslusarczyk@irell.com                   Facsimile: (650) 858-6100
   astohl@irell.com
   ljohannesson@irell.com                  WILMER CUTLER PICKERING
   cwen@irell.com                           HALE AND DORR LLP
                                           Amanda L. Major
   Attorneys for Plaintiff VLSI             amanda.major@wilmerhale.com
   Technology LLC                          1875 Pennsylvania Avenue NW
                                           Washington, DC 20006
                                           Telephone: (202) 663-6000
                                           Facsimile: (202) 663-6363

                                           Attorneys for Defendant Intel
                                           Corporation




                                         -5-
